DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 is rejected because there is no antecedent support in claim 1 for “the charcoal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Moore (US 10,327,590) (appears on the PTO-892).
 	Moore teaches a charcoal starter provides a housing with an upper chamber and a lower chamber.  The housing is constructed from a combustible material that is sufficiently rigid to enable the housing to store and support an amount of charcoal within the upper chamber.  A divider separates the upper chamber from the lower chamber.  The divider supports the charcoal above the lower chamber.  The lower chamber provides space for placement of paper or other combustible material, such as a combustible solid, within the lower chamber.  A user lights the combustible material to start a fire and generate heat.  The heat and fire from the lower chamber travels upward to the upper chamber to light the charcoal.  The charcoal starter burns to ashes during use as the charcoal burns (see abstract; col. 2, lines 15-25).  
 	Moore teaches that one of his objectives is to provide a prefilled charcoal packaging on the retail level that assists with lighting the charcoal (see col. 2, lines 52-54).  	The apertures (air passages) of the charcoal starter may be sealed with a piece .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 10,327,590) in view of Ho (US 20150315508).
 	Moore has been discussed above.  Moore fails to teach the use of a second tube or cylinder.  However, Ho meets this limitation. 
 	Ho teaches kindling charcoal by a dual chimney structure.  The second chimney is disposed in the first chimney and is equipped to provide a second chimney effect (see Fig 2).
 	It would have been obvious to one of ordinary skill in the art to include a second chimney for the following multiple purposes: (1) deferring the first chimney from reaching its ignition temperature and thus from burning off because heat energy is drawn inwardly and expel through the second chimney which is located centrally; (2) providing combustion air for the fire starter (i.e. the second chimney itself or the fire starter attached to the bottom of the second chimney) which is positioned in the center of the solid fuel and thus kindling of the solid fuel beginning from the center is possible; and (3) providing ventilation to accelerate the complete and efficient combustion of the fire starter and the solid fuel (see para 0038).  
 	Moore does not specifically teach that the charcoal is infused with lighter fluid.  However, he does teach that it is known to do this (see col. 1, lines 40-45).
 	It would have been obvious to infuse to charcoal with lighter fluid to ensure even lighting of the fuel as well as easy burning of the fuel.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16522706/20210605